Citation Nr: 1324622	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service in the Army from March 1969 to March 1971 and from May 1976 to May 1979.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran submitted additional evidence.  The Veteran's representative submitted a waiver of agency of original jurisdiction (AOJ) consideration in July 2013.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of the Veteran's representative's July 2013 Appellant's Brief.


FINDING OF FACT

For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for an initial compensable rating for erectile dysfunction arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's service treatment records, statements, and post-service VA and private treatment records have been associated with the claims folder.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination July 2009.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's erectile dysfunction in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).   

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Veteran's erectile dysfunction is rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.

A compensable, 20 percent, rating is warranted where the penis has a deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012).  Diagnostic code 7522 uses the conjunctive "with."  That is, both deformity and loss of erectile power must be present to meet the criteria for a 20 percent rating under this diagnostic code.  Either symptom, by itself, does not approximate the disability picture that would warrant a 20 percent rating.  The regulations provide that where the criteria for a compensable rating are not met, a noncompensable rating must be assigned. 38 C.F.R. § 4.31.

A May 2007 VA treatment record reflects that, upon physical examination, the Veteran's penis shaft and glace penis were normal, testicular size was normal, and there was no testicular tenderness or testicular mass. 

The Veteran was afforded a VA examination in July 2009.  At such time, he reported that he was able to have sexual intercourse with vaginal penetration and ejaculation, but his erection was weaker than before.  On physical examination, the examiner found that the Veteran had a normal appearing penis with no adenopathy noted.  The examiner diagnosed mild erectile dysfunction.  

In a January 2010 statement, the Veteran reported that he was unable to have and maintain an erection firm enough for vaginal penetration or orgasm.  He reported that he had trouble initiating and completing the sexual act.  The Veteran stated that his inability to perform sexually has had an adverse affect on his life.  He has not alleged that he has a penile deformity.

Private treatment records associated with the claims file show that the Veteran was treated for erectile dysfunction and low testosterone levels.  A February 2010 private treatment record shows that the Veteran reported 50 percent erectile activity with rapid detumescence.  The Veteran denied any curvature of the penis or pain within the penis upon erection.  

The Board finds that the medical and lay evidence of record shows that, for the entire appeal period, the Veteran's erectile dysfunction does not result in a penile deformity and thus does not satisfy the diagnostic criteria for a compensable rating under Diagnostic Code 7522.  

The Board acknowledges that the Veteran asserts that he should be compensated for his sex drive malfunction; however, his service-connected erectile dysfunction is already compensated in that regard with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  The only way to obtain additional compensation under the schedular criteria for the service-connected erectile dysfunction is to show deformity of the penis, which in this case, is not demonstrated.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected erectile dysfunction; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his erectile dysfunction, i.e., the inability to have and maintain an erection sufficient for intercourse.   In this regard, he is in receipt of an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  There are no additional symptoms of his erectile dysfunction that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, as noted at the July 2009 VA examination, the Veteran retired from his position as a corrections worker in 2001; however, it was determined that the Veteran's diabetic complications, which includes erectile dysfunction, did not affect his previous job.  Moreover, the Veteran has not alleged, and the evidence does not otherwise show, that his erectile dysfunction renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Therefore, the Board finds that an initial compensable rating for erectile dysfunction is not warranted.  In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for erectile dysfunction is denied.



___________________________________________
	A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


